             Case 2:21-cv-01239-JMA Document 5 Filed 06/09/21 Page 1 of 2 PageID #: 1689




                                  Ilan D. Scharf               June 9, 2021                ischarf@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                  The Honorable Joan M. Azrack
N E W Y O R K, N Y                United States District Court
                                  Eastern District of New York
10100 SANTA MONICA BLVD.
13th FLOOR                        Long Island Courthouse
LOS ANGELES                       100 Federal Plaza
CALIFORNIA 90067
                                  Central Islip, NY 11722
TELEPHONE:      310/277 6910

FACSIMILE:   310/201 0760                     Re:   In re: Orion HealthCorp, Inc., et al.
                                                    2 River Terrace Apartment 12J, LLC v.
                                                    Ehrenberg, Case No. 2:21-cv-01239-JMA


                                  Dear Judge Azrack:

                                          We are counsel for Howard M. Ehrenberg in his capacity as
                                  Liquidating Trustee of Orion Healthcorp, Inc., et al. (the “Appellee”)
                                  in the above referenced appeal.
SAN FRANCISCO
150 CALIFORNIA STREET
15th FLOOR
                                          On April 23, 2021, the Clerk’s Office entered the Amended
SAN FRANCISCO                     Notice of Bankruptcy Record Received [Docket No. 3]. The docket
CALIFORNIA 94111-4500             entry reads “…appellant must serve and file a brief within 30 days of
TELEPHONE: 415/263 7000           this notice…appellee must serve and file a brief within 30 days after
FACSIMILE: 415/263 7010           service of the appellants brief.”

DELAWARE                                 On May 21, 2021, 2 River Terrace Apartment 12J, LLC (the
919 NORTH MARKET STREET
17th FLOOR
                                  “Appellant”) filed the Opening Brief of Appellant [Docket No. 4].
P.O. BOX 8705                     The docket entry reads that the Appellee Brief is due on June 15,
WILMINGTON                        2021, which is less than 30 days from filing of appellants brief.
DELAWARE 19899-8705

TELEPHONE: 302/652 4100                  Based on the filing date of the Appellant’s brief and pursuant
FACSIMILE: 302/652 4400           to Federal Rule of Bankruptcy Procedure 8018, the Appellee’s
                                  Responding brief is due on June 21, 2021.
NEW YORK
780 THIRD AVENUE
36th FLOOR
NEW YORK
NEW YORK 10017-2024

TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777




                 jl

                                  DOCS_LA:338349.1 65004/003
Case 2:21-cv-01239-JMA Document 5 Filed 06/09/21 Page 2 of 2 PageID #: 1690



                      June 9, 2021
                      Page 2


                            The Appellee will cause this letter to be served on counsel for
                     the Appellant.

                                                   Very truly yours,

                                                   /s/ Ilan D. Scharf

                                                   Ilan D. Scharf

                     JPN:lsc

                     cc: Maryam Hadden, Esq. (Via email)
                         (Counsel for Appellant)




                     DOCS_LA:338349.1 65004/003
